Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 2014/370841) in view of Kim (US 20180322961).

Regarding claim 1, Robert teaches, an apparatus (Fig. 3A, el. 300) for determining an action to be taken in response to an emergency call (abstract), the apparatus comprising: 
a processor (Fig. 3A, el. 304) configured to: receive an indication that an emergency call has been initiated (abstract: receiving a speech input from a user, determining whether the speech input expresses a user request for making an emergency call and Paragraph 10); 
extract, from speech transmitted as part of the emergency call, features indicative of event relating to a subject (Paragraph 68: language processing module 366 is tailored to recognize speech inputs for invoking the emergency call functionality (e.g., include a limited vocabulary index primarily containing vocabulary related to emergency situations); 
obtain data relating to the subject (Paragraph 46); 
predict, based on the extracted features and the medical data, an acuity level of the subject (Paragraph 68, 70: different sensors and modules are used to recognize emergency situation); 
determine, based on the acuity level, an action to be taken in respect of the subject; and provide an indication of the determined action for presentation to a recipient (Paragraph 10: in response to a determination that the speech input does not unambiguously express a user request for an emergency call, prior to calling the local emergency dispatcher telephone number using the emergency call functionality, providing the user with a notification and an affordance for confirming the user's request for making an emergency call, “calling an emergency dispatcher” reads on presentation for recipient).
Robert does not explicitly teach medical condition/medical data as claimed.
	Kim teaches medical assessment based on voice (abstract), Kim teaches, extract, from speech transmitted as part of the emergency call, features indicative of a medical condition or event relating to a subject; and predict based on medical data the emergency situation (Paragraphs 149-152, 157).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Robert with Kim in order to enhance the user’s experience and maximize the help he received in timely matter and based on his needs.
Regarding claim 2, Robert in view of Kim teaches, a call initiation unit for enabling an emergency call between a caller and a call receiver to be initiated (Robert: Paragraph 51, Fig. 2, el. 206).
Regarding claim 3, Robert in view of Kim teaches, a memory configured to store at least one of a health record relating to the subject; a predictive model for predicting the acuity level; a predictive model for determining an action to be taken in respect of the subject; and a predictive model for predicting the acuity level and for determining an action to be taken in respect of the subject (Robert Paragraph 52).
Regarding claim 4, see claim 1 rejection.
Regarding claim 9, Robert in view of Kim teaches, receiving sensor data relating to health measurements acquired in respect of the subject (Kim: Paragraph 142, 161, 173, 175); wherein said predicting an acuity level of the subject and determining an action to be taken in respect of the subject are based on the received sensor data (Robert: Paragraph 10, 68-70 and Kim: Paragraph 149-152,161, 173, 175).
Regarding claim 11, Robert in view of Kim teaches, wherein at least one of predicting an acuity level of the subject and determining an action to be taken in respect of the subject are performed using a trained predictive model (Kim: Paragraph 82-85, 98, 102).
Regarding claim 13, see claim 1 rejection.
Regarding claim 14, see claim 1 rejection.
Regarding claim 15, see claim 2 rejection.
	Claims 5-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 2014/370841) in view of Kim (US 20180322961) in view of Somasundaram (US 20090216534).
Regarding claim 5, Robert in view of Kim teaches, wherein determining an action to be taken comprises: determining, at a first time, a first action to be taken in respect of the subject (Robert: Paragraph 10).
Robert in view of Kim does not teach determining, at a second time, later than the first time, a second action to be taken in respect of the subject. 
Somasundaram teaches second time, later than the first time, a second action to be taken in respect of the subject (Paragraph 3, treating the patient, transport to hospital).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Robert with Kim with Somasundaram in order to enhance the user’s experience and maximize the help he received in timely matter and based on his needs
Regarding claim 6, Robert in view of Kim in view of Somasundaram teaches, wherein the first action comprises dispatching an emergency responder to attend the subject; and wherein the second action comprises transporting the subject to a medical facility (Somasundaram: Paragraph 3).
Regarding claim 7, Robert in view of Kim in view of Somasundaram teaches, wherein determining the second action to be taken comprises determining a medical facility to which the subject is to be transported (Somasundaram: Paragraph 3).
Regarding claim 8, Robert in view of Kim in view of Somasundaram teaches, wherein determining an action to be taken comprises: determining, at a third time, later than the second time, a third action to be taken in respect of the subject (Somasundaram: Paragraph 3: providing treatment).
	Regarding claim 12, Robert in view of Kim teaches, action to be taken.
Robert in view of Kim does not teach wherein the action to be taken in respect of the subject comprises at least one action selected from a group comprising: transporting the subject to an emergency department; providing self-care instructions to the subject without dispatching transportation; providing treatment of the subject at the scene; transporting the subject to an appropriate healthcare provider; referring the subject to an appropriate community service; providing a specific treatment or transport protocol; dispatching an ambulance to take the subject to an emergency care facility; dispatching an ambulance to take the subject to a non-emergency care facility; dispatching a non-emergency vehicle to the subject; and contacting a caregiver for the subject.
	Somasundaram teaches transporting the subject to an appropriate healthcare provider (Paragraph 3, treating the patient, transport to hospital).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Robert with Kim with Somasundaram in order to enhance the user’s experience and maximize the help he received in timely matter and based on his needs.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 2014/370841) in view of Kim (US 20180322961) in view of Sullivan (US 20100267361).
Regarding claim 10, Robert in view of Kim teaches, providing an indication of the determined action for presentation to a recipient.
 Robert in view of Kim does not explicitly teaches securely transmitting the indication of the determined action to the recipient, along with at least one of: data relating to the emergency call, the features extracted from the speech, at least a portion of the medical data relating to the subject, and the predicted acuity level.
Sullivan teaches the above (Paragraph 32).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Robert with Kim with Sullivan in order to enhance the user’s experience and maximize the help he received based on his needs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652